Allowable Subject Matter
	Claims 1-12 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “plurality of first connection portions electrically connecting two adjacent first sensors among the plurality of first sensors, respectively; a second sensor group comprising a plurality of second sensors arranged in a second direction crossing the first direction; a plurality of second connection portions electrically connecting two adjacent second sensors among the plurality of second sensors, respectively; a first signal line electrically connected to one first sensor among the plurality of first sensors; a first measuring line electrically connected to the one first sensor among the plurality of is first sensors and spaced apart from the first signal line; a second measuring line electrically connected to another first sensor among the plurality of first sensors; and an input sensing driver electrically connected to the first signal line, the first measuring line, and the second measuring line, wherein the input sensing driver is configured to sense a resistance change value of the first measuring line, the plurality of first sensors, and the second measuring line during a first period, wherein the input sensing driver is configured to sense a capacitance value formed by the plurality of first sensors and the plurality of second sensors during a second period, the second period being different from the first period, and wherein the input sensing circuit comprises a base film, a plurality of first conductive patterns disposed on the base film, a first insulating layer on the plurality of first conductive patterns, a plurality of second conductive patterns disposed on the first insulating layer, and a second insulating layer on the plurality of 
” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEJOON AHN/Primary Examiner, Art Unit 2628